Citation Nr: 1540389	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left third metatarsal fracture.

2.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected residuals of a left third metatarsal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force service from September 1974 to August 1977. 

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The case later came under the jurisdiction of the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of a Left Third Metatarsal Fracture.

In July 2010, the Veteran appeared for a VA examination to determine the severity of his service-connected residuals of a left third metatarsal fracture.  In March 2013 correspondence from the Veteran's representative, the Veteran alleged that the residuals from his left third metatarsal fracture had worsened and that he was entitled to a new examination to assess the severity of his disability.  As the record indicates a potential worsening of the condition since the last examination, a new examination should be obtained on remand.

Major Depressive Disorder

The Veteran is claiming that his depression is secondary to his service-connected left foot condition.  See September 2015 Appellant's Brief.  On July 2010 VA mental disorders examination, the examiner opined that the Veteran's depression, psychotic disorder, and polysubstance dependence, were not caused by or a result of his military service.  However, the examiner did not discuss the relationship of the Veteran's depression to his service-connected left foot condition.  

Since the July 2010 VA examination did not address the relationship between the Veteran's depression and the Veteran's service-connected left foot condition, the Veteran should be afforded an examination to resolve all medical ambiguities in the record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a left third metatarsal fracture.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to the foot condition that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed depression.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current depression was caused by his service-connected left foot condition?

(b)  Is it at least as likely as not that the Veteran's service-connected left foot condition aggravated any current depression?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of depression and anxiety (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




